Title: To James Madison from Henry Hill Jr., 12 January 1805 (Abstract)
From: Hill, Henry, Jr.
To: Madison, James


12 January 1805, Washington. “I take the liberty of inclosing you those testimonials immediately within my power [not found], which I wish to accompany my application for the Consulate of Hava. Also, a letter from Geo. Sibbald, whom I requested to make enquiry respecting the subject of it.
“The letter to Mr Gallatin I have not had the pleasure of delivering having been disappointed several times in finding him at his office.
“The importance of the place I solicit, as it respects the commercial interests of this Country, and your department, from the useful information which may be communicated, not only such as regards our intercourse with that Island, but such as may facilitate its extention to other Spanish possessions in America, make it highly necessary in my opinion, that the character cloathed with that office, should have a competent knowledge of the Spanish character and language to make it respectable and useful.
“As I expect to reside at Havana for commercial purposes should the port be opened, It would give me infinite sattisfaction as a citizen of the United states to see the consular appointment at that place in such hands as would make it respectable, and by making a proper use of it render it beneficial to our countreymen—which has never yet been the case. And unless the person holding it can have direct communication with the Govt. without the aid of an interpreter, he can never become an influencial character.
“Think not, Sir, that I mean this as a recommendation of myself, or an unjust detraction of others. If you will inform yourself of the ability, character, and conduct of the person who now officiates at Hava, who was deputy collector of the customs at Alexandria, under a Mr Fitzgerald, (I beleive), you must suppose that it is now lodged in unworthy hands, and that there is no respectability or influence attatched to it.
“I feel a delicacy & diffidence, Sir, in asking this appointment, as I do in asking any favor whatever—which is the reason of your being troubled with this letter—and I am sensible of my own inferiority in point of talents; but my zeal to promote the welfair of my country, and the policy pursued by the present administration, so long as it is distinguished for such rule of conduct, as is promotive of the general good, will be equal to any mans moving in the same sphere with myself. And I have the vanity to think, that my connexions already formed at Havana, my knowledge of the Spanish Character, language and trade; (acquired by practice) if cloathed with authority from the US, and residing there, would enable me essensialy to serve my Country, as it would to promote my own personal views.
“If the recommendations I have produced, are such as to entitle me to the appointment, I shall receive it as a peculiar mark of favor, and devote it to such purposes as will make it respected.”
